           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                      DELTA DIVISION

CRAYTONIA BADGER
ADC #162710                                               PETITIONER

v.                       No. 2:19-cv-140-DPM

BUREAU OF PRISONS                                       RESPONDENT

                               ORDER
     The    Court   adopts    the   Magistrate     Judge's   unopposed
recommendation as modified.     FED.   R. CIV. P. 72(b) (1983 addition to
advisory committee notes). The modification: the Court is not inclined
to reach the exhaustion issue when the Bureau has not invoked that
defense and acknowledges that Badger doesn't yet have access to the
federal administrative remedy process. Doc. 7 at 4. Nonetheless, the
Court agrees that Badger's challenge is premature. When Badger enters
BOP custody, the Bureau will compute the time remaining on his
federal sentence. If Badger disagrees with that calculation, then he may
exhaust his administrative remedies and file a petition for a writ of
habeas corpus in the appropriate Court at that time. But until that
computation is completed, this challenge is premature.          Badger's
petition will therefore be dismissed without prejudice.
So Ordered.



                             {/
              D .P. Marshall Jr.
              United States District Judge




              -2-
